Case 1:17-cv-00823-MN Document 400 Filed 08/19/20 Page 1 of 1 PageID #: 6462




                                         August 19, 2020


VIA CM/ECF
The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re:     Biogen International GmbH et al. v. Amneal Pharmaceuticals LLC, et al.,
               C.A. No. 17-823-MN (Consolidated)

Dear Judge Noreika:

        We write on behalf of Defendants MSN, Sandoz, Prinston, Zydus, Hetero and Shilpa. We
write to inform the Court that earlier today Mylan announced the launch of its generic dimethyl
fumarate product. We enclose Mylan’s press release for Your Honor’s consideration.

       Given the regulatory stay in place, Defendants are not on equal footing with Mylan and are
unable to obtain FDA approval and launch our own generic dimethyl fumarate products until this
Court issues a final judgment in Defendants’ favor. While mindful of the Court’s extremely busy
docket, Defendants respectfully request that the Court issue its ruling as soon as possible.

                                                     Respectfully submitted,

                                                     /s/ John C. Phillips, Jr.

                                                     John C. Phillips, Jr. (#110)

cc:    All Counsel of Record (via electronic mail)
